Name: Council Directive 71/354/EEC of 18 October 1971 on the approximation of the laws of the Member States relating to units of measurement
 Type: Directive
 Subject Matter: nan
 Date Published: 1971-10-29

 Avis juridique important|31971L0354Council Directive 71/354/EEC of 18 October 1971 on the approximation of the laws of the Member States relating to units of measurement Official Journal L 243 , 29/10/1971 P. 0029 - 0037 Danish special edition: Series I Chapter 1971(III) P. 0777 English special edition: Series I Chapter 1971(III) P. 0878 Greek special edition: Chapter 13 Volume 1 P. 0235 ++++ ( 1 ) OJ N C 78 , 2 . 8 . 1971 , P . 53 . ( 2 ) OJ N C 93 , 21 . 9 . 1971 , P . 18 . COUNCIL DIRECTIVE OF 18 OCTOBER 1971 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES RELATING TO UNITS OF MEASUREMENT ( 71/354/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 100 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) ; WHEREAS THE LAWS WHICH REGULATE THE USE OF UNITS OF MEASUREMENT IN THE MEMBER STATES DIFFER FROM ONE MEMBER STATE TO ANOTHER AND THEREFORE HINDER TRADE ; WHEREAS APPLICATION OF THE RULES RELATING TO MEASURING INSTRUMENTS IS CLOSELY LINKED TO THE USE OF UNITS OF MEASUREMENT IN THE METROLOGICAL SYSTEM ; WHEREAS , IN THESE CIRCUMSTANCES AND HAVING REGARD TO THE INTERDEPENDENCE OF THE RULES CONCERNING UNITS OF MEASUREMENT AND THOSE CONCERNING MEASURING INSTRUMENTS , IT IS NECESSARY TO HARMONISE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS TO ENSURE HARMONIOUS APPLICATION OF EXISTING AND FUTURE COMMUNITY DIRECTIVES RELATING TO MEASURING INSTRUMENTS AND METHODS OF METROLOGICAL CONTROL ; WHEREAS UNITS OF MEASUREMENT ARE THE SUBJECT OF INTERNATIONAL RESOLUTIONS ADOPTED BY THE GENERAL CONFERENCE OF WEIGHTS AND MEASURES ( CGPM ) SET UP BY THE METRE CONVENTION SIGNED IN PARIS ON 20 MAY 1875 , TO WHICH ALL THE MEMBER STATES ADHERE ; WHEREAS , HOWEVER , UNITS OF MEASUREMENT , AND IN PARTICULAR THEIR NAMES , SYMBOLS AND USE ARE NOT IDENTICAL IN THE MEMBER COUNTRIES ; HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 1 . MEMBER STATES SHALL MAKE THE PROVISIONS OF CHAPTER 1 OF THE ANNEX BINDING WITHIN FIVE YEARS OF THE DATE OF ENTRY INTO FORCE OF THIS DIRECTIVE . 2 . MEMBER STATES SHALL , WITH EFFECT FROM 31 DECEMBER 1977 AT THE LATEST , PROHIBIT THE USE OF THE UNITS OF MEASUREMENT LISTED IN CHAPTER III OF THE ANNEX . 3 . THE UNITS OF MEASUREMENT TEMPORARILY RETAINED IN ACCORDANCE WITH THE PROVISIONS OF CHAPTER II OR CHAPTER III OF THE ANNEX MAY NOT BE BROUGHT INTO COMPULSORY USE BY THE MEMBER STATES WHERE THEY ARE NOT AUTHORISED AT THE DATE WHEN THIS DIRECTIVE ENTERS INTO FORCE . ARTICLE 2 THE OBLIGATIONS ARISING UNDER ARTICLE 1 RELATE TO MEASURING INSTRUMENTS USED , MEASUREMENTS MADE AND INDICATIONS OF QUANTITY EXPRESSED IN UNITS , WHETHER FOR ECONOMIC , PUBLIC HEALTH , PUBLIC SAFETY OR ADMINISTRATIVE PURPOSES . ARTICLE 3 THIS DIRECTIVE SHALL NOT AFFECT THE USE OF UNITS WHICH IT DOES NOT PRESCRIBE BUT WHICH HAVE BEEN LAID DOWN BY INTERNATIONAL INTERGOVERNMENTAL CONVENTIONS OR AGREEMENTS IN THE FIELD OF AIR AND SEA TRANSPORT AND RAIL TRAFFIC . ARTICLE 4 1 . MEMBER STATES SHALL PUT INTO FORCE THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NEEDED IN ORDER TO COMPLY WITH THIS DIRECTIVE WITHIN EIGHTEEN MONTHS OF ITS NOTIFICATION AND SHALL FORTHWITH INFORM THE COMMISSION THEREOF . 2 . MEMBER STATES SHALL ENSURE THAT THE TEXTS OF THE MAIN PROVISIONS OF NATIONAL LAW WHICH THEY ADOPT IN THE FIELD COVERED BY THIS DIRECTIVE ARE COMMUNICATED TO THE COMMISSION . ARTICLE 5 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 18 OCTOBER 1971 . FOR THE COUNCIL THE PRESIDENT A . MORO ANNEX : SEE O.J . N L 243 OF 29 . 10 . 71